DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,087,587. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a rolling compactor attachment with a pivot hinge and lift cylinder.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,812. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a rolling compactor attachment with a pivot hinge and lift cylinder.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,384,488. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a rolling compactor attachment with a pivot hinge and lift cylinder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,9-12,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wills (2,386,025).

Regarding claim 1, Wills teaches an attachment for a host vehicle (12), comprising: an attachment plate (38) configured to attach to the host vehicle; a boom (42,47) coupled to the attachment plate by way of a pivot hinge (69,70) and a lift hinge (55); a pivot actuator (102) coupled to the attachment plate and to the boom and configured to horizontally transition the boom about the pivot hinge; and a lift actuator (56) coupled to the attachment plate and to the boom and configured to vertically transition the boom about the lift hinge.  

Regarding claim 2, Wills teaches at least one of the pivot actuator or the lift actuator is hydraulically actuated.  

Regarding claim 4, Wills teaches a frame (82) wherein the boom (47) comprises a first end coupled to the attachment plate and a second end coupled to the frame.  

Regarding claim 9, Wills teaches the frame is configured to carry a roller.  



Regarding claim 10, Wills teaches the boom comprises a first end coupled to the attachment plate and a second end distal from the first end wherein the pivot actuator and the lift actuator are configured to move the second end of the boom in a range of positions from above the host vehicle, to either side of the host vehicle, and below the host vehicle.  

Regarding claim 11, Wills teaches controls that operate independently of the host vehicle.  The controls only operate the hydraulic cylinders, not the host vehicle.  

Regarding claim 12, Wills teaches the controls are configured to be operated within the host vehicle.  

Regarding claim 16, Wills teaches the lift actuator and the pivot actuator are hydraulically operated using existing hydraulics of the host vehicle.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills (2,386,025).


Regarding claim 3, Wills teaches the invention as described above but fails to teach the actuators are electronically actuated.  The examiner takes official notice that electronically actuated actuators are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute electrical actuators for the hydraulic actuators as it is obvious to substitute one known element for another known element to yield predictable results.

Regarding claim 13, Wills teaches the invention as described above but fails to explicitly
teach the attachment plate is oriented at an angle of from vertical to 10 degrees forward from vertical.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to angle the attachment plate of Wills to 10 degrees, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 5,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills (2,386,025) in view of Verhoff (2010/0278589).

Regarding claim 5, Wills teaches the invention as described above but fails to teach a tilt hinge. Verhoff teaches a tilt hinge (attachment point 70 and pivot pin 94, in combination; figure 5) joining a roller (84; figure 5) to a boom (member 48; figure 5) configured to tilt (pivot; paragraph [0046}) the roller with respect to a level road (grade of road; paragraph [0046]). In order to improve the rolling of a curbing along a roadway (Wills, page 3, lines 15-20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wills’ rolling compactor attachment to include the tilt hinge of Verhoff s rolling compactor attachment, because Verhoff teaches a tilt hinge permits the roller to adjust substantially parallel to a desired angle or grade of a road curb (Verhoff, paragraph [0046)).

Regarding claim 14, Wills teaches the invention as described above but fails to teach the vehicle is a skid steer.  Verhoff teaches a vehicle attachment  wherein the host vehicle is a skid steer and the attachment plate is configured to attach to a skid steer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a skid steer loader as the vehicle in Wills as taught by Verhoff as it is obvious to use a known technique (use of a skid steer loader as a utility vehicle) to improve similar devices in the same way.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills (2,386,025) in view of Roth 2010/0135724

Regarding claim 15, Wills teaches the invention as described above but fails to teach an independent hydraulic system.  Roth teaches a roller attachment with a hydraulic assembly independent of the host vehicle (130).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an independent hydraulic system on the machine of Wills as taught by Roth as it is obvious to use a known technique to improve similar devices in the same way.  

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills (2,386,025) in view of Fix (6,345,932).

Regarding claims 17 and 18, Wills teaches the invention as described above but fails to teach the lift actuator and the pivot actuator are controlled by a joystick or one or more lever controllers.  Fix teaches a roller with actuators controlled by a joystick or lever.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a joystick or lever in the machine of Wills as taught by Fix to allow the operator to easily control the position of the roller.

Allowable Subject Matter
Claims 6-8, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 2, 2022